UPON REHEARING.
Kinne, J.
This cause was decided at the May. term, 1891, of this court. On an examination of the *717case, and before the opinion was written, it was determined that the court below had erroneously excluded the plaintiffs’ books of account, whereupon this court made the following order:
“An examination of this cause has been made, by the court. There is no valid objection to the manner in which the appeal is presented by the appellant, and the motion to strike appellant’s abstract is overruled. The evidence shows by a fair preponderance' that Montgomery was a general agent of the defendant for the purpose of purchasing and shipping live stock. The defendants were bound by all of his acts pertaining to the business, including the drawing of checks and tickets for payment for stock and other necessary expenditures. We think the books of the plaintiff ought to have been considered as proper evidence in stating the account between the parties. They are, in our opinion, admissible in evidence. We incline to think that too much importance was attached to the report of the cost of the car lots by the postal cards. The manner in which the business was transacted demonstrates that they cannot be relied upon in stating an account between the parties. • We have given no reasons for the conclusions we have reached, because this is not an opinion to be published, but it is in the nature of an order for restatement of the account, with the aid of the plaintiffs’ books as evidence. The learned district judge who tried the case made a statement without considering the books as evidence. It is apparent that this court cannot state an account without undergoing a great deal of labor. It is therefore ordered that Hon. J. H. Henderson restate the account, as a commissioner of this court, and file his restatement in the office of the clerk on or before December 20, 1890. The cause has been fully argued, and no further argument is desired either before this court or before the said district judge. This order is *718made for the purpo.se of aiding this court in the final determination of the case.”
In accordance with the above order, the district judge made his report to this court, wherein he restated the account, taking into consideration the plaintiffs books, and finding the sum of one thousand; one hundred and fifty-two dollars and seventy cents due the defendants. The sum so found being sixty dollars and twenty-three cents less than the amount of the judgment entered in the court below, said judgment was modified to that extent, and affirmed. The appellants then filed a petition for a rehearing, based principally on certain alleged mistakes of the commissioner in making the accounting, also claiming he had not in fact complied with the order of this court directing him as to what he should take into consideration in making said accounting. A rehearing was granted, and the case reargued.
We have carefully examined the commissioner’s report, including his restated account, as well as the original books and papers in evidence, in view of 'the objections made to said report, and are satisfied that the same is as nearly correct as can be made, considering the incompleteness and uncertainty of the items in the books of account. The application of the plaintiffs, therefore, for another reference, is overruled, and the original opinion is adhered to. Affirmed. ‘